Citation Nr: 1717616	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as secondary to a right ankle disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  This matter was previously before the Board in November 2014, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board first notes that the Veteran's pes planus disorder was noted in his September 1972 enlistment examination and therefore he is not presumed sound as to that condition.  See 38 U.S.C.A. § 1111 (West 2014).  The Board's November 2014 remand noted that the Veteran stated that he aggravated his flatfeet during basic training; the Veteran is competent to report the presence of flat and painful feet, but the question as to whether his pes planus was aggravated requires a medical opinion.

Accordingly, the Board's November 2014 remand directed the AOJ to schedule the Veteran for a new VA examination by an appropriate medical professional regarding the Veteran's pes planus.  The Board also directed the AOJ to obtain the Veteran's treatment records from Fort Leonard Wood Hospital from December 1972 to February 1973, his complete personnel records, and other private treatment records.  Additionally, the Board stated that, if the Veteran's pes planus was found to have been aggravated by service or if additional evidence was received suggesting the Veteran has a current right ankle disability related to service, the AOJ was to schedule the Veteran for a new VA examination by an appropriate medical professional for a right ankle disability.  

The AOJ scheduled an examination for the Veteran in January 2015, but the Veteran did not attend.  Typically when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id. 

Here, the Veteran submitted a statement indicating that he never received notification of his January 2015 VA examination or the VA correspondence requesting additional information concerning private treatment records.  In a letter dated March 2015, the Veteran requested that the AOJ schedule another VA examination for him and resend the above-mentioned correspondence to his e-mail address if possible.  Because it is unclear if the Veteran received timely notice of the scheduled examination, the Board finds the examination should be rescheduled with proper notice. 

With regards to the Veteran's medical and personnel records, the AOJ submitted a January 2015 request to the National Personnel Records Center (NPRC) for the Veteran's complete medical and dental records and his entire personnel file at NPRC.  In January 2015, the AOJ also sent a letter to the Veteran requesting that he provide additional information regarding Dr. R.W. and other private providers who treated him for his pes planus and right ankle disabilities, but the Veteran did not reply.  

However, the AOJ does not appear to have requested treatment records from Fort Leonard Wood Hospital for the specified time period, and the claim file does not include hospital records from that facility.  Accordingly, the Board finds that the AOJ did not substantially comply with the Board's specific remand instructions in its July 2014 remand, and another remand is required to correct these defects.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §3.159 (2015).  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of the Veteran's treatment at Fort Leonard Wood Hospital from December 1972 to February 1973.  Request the specified records directly from Fort Leonard Wood Hospital; if requesting the specified records directly from the hospital is not possible, document why such a request is not possible (i.e. the hospital no longer exists and there is no known repository for the records from the hospital).  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any and all VA treatment records from the Broker, Oklahoma VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination in order to determine whether his claimed pes planus was aggravated by his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should opine whether his pes planus disability was aggravated (i.e., worsened beyond the normal progression of that disease) by his military service.  

In so rendering the above requested opinion, the examiner should focus on whether there was an increase in the Veteran's underlying pes planus disability during military service, rather than a temporary flare-up of symptoms.  

If the examiner identifies an increase in the underlying disability that occurred during military service, the examiner should then address whether such increase was clearly and unmistakably the result of the normal progression of that disease/disability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  IF the Veteran's pes planus is found to have been aggravated by service, OR IF additional evidence is received that suggests the veteran has a current right ankle disability related to service, THEN schedule the Veteran for a VA examination in order to determine whether his claimed right ankle disability is related to his military service or his pes planus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should then opine whether it is at least as likely as not (a 50 percent or greater probability) that any right ankle disability found began in or is otherwise related to military service. 

Next, the examiner should opine whether any right ankle disability was at least as likely as not (a 50 percent or greater probability) (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's pes planus.

If aggravation of the Veteran's right ankle by his pes planus is found, the examiner must attempt to establish a baseline level of severity of his right ankle disability prior to aggravation by pes planus.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




